DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 6,104,712) in view of Smith (US 2,521,550) and Babich (US 2016/0197669).
Referring to Claim 1, Robert teaches a radio wave communication device comprising:
a dipole type transmission antenna (see col. 8, line 61 to col. 9, line 11 most notably col. 9, lines 10-11 which states the transmitting antenna can be of any type including dipole) used for performing over-the-horizon communication using tropospheric scattering or diffraction (see col. 7, lines 56-62) with a range of radio wave frequencies from 200 MHz to 5000 MHz (see col. 7, lines 56-62 noting that UHF is known to have a frequency range from 300 MHz to 3000 MHz which is within the specified range).

The combination of Robert and Smith does not teach a signal processing unit that performs digital signal processing on a signal and outputs the signal to the transmission antenna. Babich teaches a signal processing unit that performs digital signal processing on a signal and outputs the signal (paragraph 37) to the dipole type transmission antenna (see paragraph 153 which shows that the antenna can be a dipole antenna). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Babich to the modified device of Robert and Smith in order to improve communication performance.
Referring to Claim 2, Robert also teaches an array antenna (see 201 of fig. 2).
Referring to Claim 3, Robert also teaches a collinear array antenna using a vertically polarized dipole element (see col. 9, lines 16-25).
Referring to Claim 5, Babich also teaches the over-the-horizon communication performed with a radio wave reception device that is distant by 100km or more (see paragraph 166).

Referring to Claim 9, Babich also teaches a plurality of reception antennas, wherein the signal processing unit switches or combines signals received by the plurality of reception antennas (see paragraph 168 noting multiple devices).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert, Smith, and Babich and further in view of Kakishita et al. (US 2005/0062641).
Referring to Claim 4, Robert teaches a dipole type transmission antenna (see col. 9, lines 10-11). The combination of Robert, Smith, and Babich does not teach the transmission antenna having a half width at half maximum of a beam in the vertical plane that is less than or equal to 16 degrees. Kakishita teaches the transmission antenna having a half width at half maximum of a beam in the vertical plane that is less than or equal to 16 degrees (see claim 2 which shows 10 degrees). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kakishita to the modified device of Robert, Smith, and Babich in order to improve communication accuracy.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert, Smith, and Babich and further in view of Brown et al. (US 2008/0268769).
.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert, Smith, and Babich and further in view of Mita et al. (US 5,966,638).
Referring to Claim 8, the combination of Robert, Smith, and Babich does not teach at least one parabolic type reception antenna that receives a radio wave transmitted from the radio wave communication device; and the signal processing unit that performs digital signal processing on a signal received by using the reception antenna. Mita teaches at least one parabolic type reception antenna that receives a radio wave transmitted from the radio wave communication device; and the signal processing unit that performs digital signal processing on a signal received by using the reception antenna (see col. 6, lines 15-22 and col. 4, line 66 which shows frequencies between 200MHz and 3000MHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mita to the modified device of Robert, Smith, and Babich in order to better ensure correct communications between intended antennas.

a dipole type transmission antenna (see col. 8, line 61 to col. 9, line 11 most notably col. 9, lines 10-11 which states the transmitting antenna can be of any type including dipole) used for performing over-the-horizon communication using tropospheric scattering or diffraction (see col. 7, lines 56-62) with a range of radio wave frequencies from 200 MHz to 5000 MHz (see col. 7, lines 56-62 noting that UHF is known to have a frequency range from 300 MHz to 3000 MHz which is within the specified range).
Robert does not teach a dipole antenna providing a beam having a non-directional directivity pattern in a horizontal plane. Smith teaches a dipole antenna (see col. 1, line 29) providing a beam having a non-directional directivity pattern in a horizontal plane (see col. 1, lines 5-10 which shows the non directional directivity pattern in the horizontal plane as well as lines 14-17 which states any frequency can be used including low frequency which is what is used for over-the-horizon communications). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Smith to the device of Robert in order to better increase the functionality of the dipole antenna.
The combination of Robert and Smith does not teach a signal processing unit that performs digital signal processing on a signal and received by the dipole transmission antenna. Babich teaches a signal processing unit that performs digital signal processing on a signal and received (paragraph 37) by the dipole transmission antenna (see paragraph 153 which shows that the antenna can be a dipole antenna). 
The combination of Robert, Smith, and Babich does not teach at least one parabolic type reception antenna; and a signal processing unit that performs digital signal processing on a signal received by the parabolic type reception antenna. Mita teaches at least one parabolic type reception antenna; and a signal processing unit that performs digital signal processing on a signal received by the parabolic type reception antenna (see col. 6, lines 15-22 and col. 4, line 66 which shows frequencies between 200MHz and 3000MHz). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mita to the modified device of Robert, Smith, and Babich in order to better ensure correct communications between intended antennas.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
The new amendments in the claims as well as the remarks by the applicant do not overcome the cited references. The performing of over-the-horizon communication using tropospheric scattering or diffraction with a range of radio wave frequencies from 200 MHz to 5000 MHz is taught by Robert. The cited passage (see col. 7, lines 56-62) teaches performing over-the-horizon communication using tropospheric scattering or diffraction by use of UHF. Not only does the cited passage show the UHF operating at 
For the above reasons, Robert still teaches the newly added limitations to claim 1 and dependent claim 6 and therefore, the previous references are still maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648